EXHIBIT SECTION 1350 CERTIFICATIONS The undersigned executive officers of Home Federal Bancorp, Inc. of Louisiana (the "Registrant") hereby certify that the Registrant's Form 10-Q for the quarter ended December 31, 2008 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: February 13, 2009 /s/Daniel R. Herndon Name: Daniel R. Herndon Title: President and Chief Executive Officer /s/Clyde D. Patterson Date: February 13, 2009 Name: Clyde D.
